05/17/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs March 2, 2022

 ABRAHAM A. AUGUSTIN v. TENNESSEE DEPARTMENT OF SAFETY
               AND HOMELAND SECURITY

                  Appeal from the Chancery Court for Knox County
              No. 200826-2      Clarence E. Pridemore, Jr., Chancellor
                      ___________________________________

                           No. E2021-00635-COA-R3-CV
                       ___________________________________

This case arises from the 2009 seizure of Appellant’s property and the subsequent
forfeiture of same. Appellant petitioned for judicial review, and the trial court dismissed
the petition for lack of subject matter jurisdiction. On appeal, we conclude that because
Appellant’s petition was not filed within sixty days of receiving notice of the forfeiture,
see Tenn. Code Ann. § 4-5-322(b)(1)(A)(iv), the trial court lacked subject matter
jurisdiction to review the forfeiture. Accordingly, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and JOHN W. MCCLARTY, J., joined.

Abraham A. Augustin, Coleman, Florida, pro se.

Herbert H. Slatery, III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; and Mallory Kathryn Schiller, Assistant Attorney General, for the appellee,
Tennessee Department of Safety and Homeland Security.


                                        OPINION

                        I. FACTUAL AND PROCEDURAL HISTORY

       On December 3, 2009 and, again, on December 9, 2009, Appellant Abraham
Augustin was arrested by officers of the Bradley County Sheriff’s Office. Incident to
the arrests, the Sheriff’s Office seized certain property, including cash and a vehicle.
Forfeiture warrants were issued. Mr. Augustin did not file a claim seeking return of the
property, and on May 5, 2010 and April 15, 2011, the Appellee Tennessee Department
of Safety and Homeland Security (“the Department”) issued orders of forfeiture for the
property.1

        On February 9, 2016, Mr. Augustin filed an action in circuit court against the
Bradley County Sheriff’s Office, seeking a return of “property that [was] forfeited
without Due Process.” See Augustin v. Bradley Cty. Sheriff’s Office, 598 SW.3d 220,
222 (Tenn. Ct. App. 2019), perm. app. denied (Feb. 19, 2020) (“Augustin I”). The circuit
court dismissed Mr. Augustin’s lawsuit for lack of subject matter jurisdiction. Id. On
October 2, 2019, this Court affirmed the circuit court in part and reversed it in part. Id. at 235.
The Augustin I Court concluded that the circuit court lacked jurisdiction because
Mr. Augustin never filed a claim with the Department, as he was required to do. Id. at
231–32. Construing Mr. Augustin’s complaint as a petition for judicial review of the
forfeiture orders, the Augustin I Court further concluded that the action was untimely
because it had not been filed within the statutory 60-day period. Id. at 234. Thus, the
Augustin I Court concluded that, “[T]he trial court correctly dismissed any claim for the
return of the property seized under Tennessee Code Annotated section 40-33-201 et seq.[,
Uniform Administrative Procedures Act (“UAPA”)] where Appellant failed to file a claim
for the property with the Tennessee Department of Safety and failed to file a timely
petition for judicial review pursuant to the UAPA.” Id. at 235; Tenn. Code Ann. § 4-5-
322(b)(1)(A)(iv) (“[p]etitions seeking judicial review shall be filed within sixty (60) days
after the entry of the agency’s final order thereon.”).

       Turning to the facts giving rise to the instant appeal, according to Mr. Augustin’s
“Petition for Judicial Review Pursuant to Tennessee Code Annotated Sec. 40-33-213,” he
filed a claim for the return of forfeited property with the Commissioner of Safety on
November 4, 2019, which was approximately one month after this Court issued its opinion
in Augustin I. The Department received the claim on December 5, 2019 and rejected it
as untimely. On December 10, 2019, Mr. Augustin filed a petition for judicial review in
the Davidson County Chancery Court, and on August 5, 2020, the case was transferred to
the Knox County Chancery Court (“trial court”). In his petition, Mr. Augustin alleged that
his “cash and vehicle were forfeited without due process in direct violation of the
Fourteenth Amendment of the U.S. Constitution.” He made, inter alia, the following
averments, which we reproduce here verbatim (with only references to appendices
omitted):

       11.  From the arrest scene, on December 9, 2009, petitioner was
       immediately transported to the Bradley County Justice Center (hereafter
       “BCJC”) where he would remain in the custody of Bradley County on NO

       1
         The forfeiture of Mr. Augustin’s property was pursuant to the Drug Control Act. See Tenn. Code
Ann. § 53-11-451.


                                                 -2-
      BOND on federal charges, pending trial and sentencing, until March 17,
      2011. Petitioner had no charges in Bradley County.

      12.    Days afterwards, the BCSO sought Forfeiture Warrants for the
      mentioned cash and vehicle in the Bradley County Criminal Court located in
      the same building as the BCSO and BCIC—where petitioner was being
      housed at the time. The Forfeiture Warrants were obtained, and even though
      he was in the same building as the criminal court that issued the warrants, the
      warrants were nevertheless forwarded to the Tennessee Department of Safety
      whence they were mailed to two different addresses in Winston-Salem, North
      Carolina: a) 560 Westview Dr. and b) 560 Westside Dr. (a non-existent street
      address).

      13.    Needless to say, petitioner was never served the Forfeiture Warrants
      nor Forfeiture Orders that were also mailed to North Carolina for service. As
      a result, his cash and vehicle were illegally forfeited without due process.

      14.  Petitioner never received any forfeiture warrants nor orders from the
      BCSO nor respondent.

      15.    Recently, during a federal criminal proceeding, the United States
      submitted to petitioner the forfeiture warrants and orders (mailed to North
      Carolina) that had been concealed for years and never received by petitioner.

      16.    On October 31, 2019, petitioner filed a claim with the Commissioner
      of Safety in Nashville to inform him/her that petitioner had never received
      the forfeiture documents and his property therefore had been forfeited
      without due process.

      17.    On November 4, 2019, the Commissioner of Safety received the
      claim. No response was ever provided.

Mr. Augustin sought “the immediate return of the cash and monetary value of the vehicle,
plus interest,” “compensatory damages for [the] deprivation of his resources illegally for
such a period, and punitive damages against respondent for deceit, fraud, and willful
neglect.”

       The Department filed a motion to dismiss, pursuant to Tennessee Rule of Civil
Procedure 12.02(1). By order of June 10, 2021, the trial court granted the Department’s
motion on its finding that it lacked subject matter jurisdiction under Tennessee Code
Annotated section 4-5-322(b)(1)(A)(i) because Mr. Augustin did not file his petition
within 60 days of the Department’s 2011 forfeiture order. Specifically, the trial court
held:

                                           -3-
      3. [Mr. Augustin’s] failure to meet the time requirement has already been
         decided by the Court of Appeals:

                [A]ppellant has failed to meet this requirement. For one, there
                can be no dispute that Appellant failed to seek judicial review
                within sixty days of the issuance of any of the administrative
                forfeiture orders. Moreover, even taking Appellant’s allegation
                that he did not receive notice of the orders until November 12,
                2015, and assuming, arguendo, that this is the date upon which
                the sixty-day time period began to run, Appellant’s petition
                was filed well outside the sixty-day time period.

            Augustin v. Bradley Cty. Sheriff’s Office,598 S.W.3d 220, 234 (Tenn.
            Ct. App .2019), appeal denied (Feb. 19, 2020).

      4. The Supreme Court of Tennessee declined to review the opinion in
         Augustin v. Bradley Cty. Sheriff’s Office. Thus, it is final and binding
         on this Court.

      5. This Court lacks subject matter jurisdiction over this claim and it must be
         dismissed.

       Mr. Augustin moved to alter or amend the judgment, asserting that the trial court
misconstrued this Court’s opinion in Augustin I. By order of September 15, 2021, the trial
court denied the motion, finding that

      [Mr. Augustin] has merely reasserted arguments made at the first hearing, or
      asserted new arguments which could have been made at that time. This is
      improper. Furthermore, [he] failed to establish that this [c]ourt erred in
      treating the opinion of the Court of Appeals in Augustin v. Bradley Cty.
      Sheriff’s Office, 598 S.W.3d 220, 234 (Tenn. Ct. App. 2019), as binding
      precedent.

Mr. Augustin appeals.

                                                II. ISSUES

       Mr. Augustin presents eight issues for review.2 We perceive that there is one
dispositive issue: Whether the trial court erred in dismissing Mr. Augustin’s petition for
lack of subject matter jurisdiction.

      2
          We are mindful of the fact that Mr. Augustin has proceeded pro se at all stages of this litigation.

                                                    -4-
                                    III. STANDARD OF REVIEW

       “[W]henever it appears by suggestion of the parties or otherwise that the court lacks
jurisdiction of the subject matter, the court shall dismiss the action.” Tenn. R. Civ. P. 12.08.
The Tennessee Supreme Court has explained:

        Tennessee Rule of Civil Procedure 12.02(1) governs a motion to dismiss for
        lack of subject matter jurisdiction. Subject matter jurisdiction involves a
        court’s lawful authority to adjudicate a controversy brought before
        it. Subject matter jurisdiction depends on the nature of the cause of action
        and the relief sought and can only be conferred on a court by the constitution
        or a legislative act.

                Where subject matter jurisdiction is challenged under Rule 12.02(1),
        the party asserting that subject matter jurisdiction exists . . . has the burden
        of proof. Since a determination of whether subject matter jurisdiction exists
        is a question of law, our standard of review is de novo, without a presumption
        of correctness.

Chapman v. DaVita, Inc., 380 S.W.3d 710, 712–13 (Tenn. 2012) (citations and quotation
marks omitted).

                                             IV. ANALYSIS

        The UAPA governs judicial review of civil forfeiture proceedings. See Ally Fin. v.
Tenn. Dep’t of Safety & Homeland Sec., 530 S.W.3d 659, 663 (Tenn. Ct. App. 2017). A
person aggrieved by a final decision of a state agency is entitled to judicial review of the
decision. See Tenn. Code Ann. § 4-5-322. To secure judicial review, one must file a
petition for review in an appropriate chancery court within sixty days after the entry of the
final order to be reviewed. Tenn. Code Ann. § 4-5-322(b)(1)(A). “A party’s failure to file
a petition for review on or before the statutory deadline prevents the courts from exercising
their jurisdiction to review the agency’s decision.” Davis v. Tenn. Dep’t of Emp’t Sec.,
23 S.W.3d 304, 307-308 (Tenn. Ct. App. 1999).

        The Department argues that

        [t]he chancery court correctly found that it lacked subject matter jurisdiction
        over the petition for judicial review because it had not been filed within 60


However, as we have stated previously, a party’s pro se status does not relieve him or her of the obligation
to comply with the substantive and procedural rules that we expect represented parties to observe. See
Augustin I, 598 S.W.3d at 225.

                                                   -5-
        days of the administrative action being challenged. Indeed, this Court has so
        held [in Augustin I] with respect to a petition previously filed by [Mr.
        Augustin] involving this same property.

As set out above, Mr. Augustin argues, as he did in Augustin I, that he did not receive
timely notice of the forfeiture warrants, and, consequently, the 60-day period to file judicial
review has not run. Concerning the application of Augustin I, Mr. Augustin asserts that
the Department “has misconstrued the opinion in its context” and “cherry-picked one
paragraph . . . to support its position.” He argues that this Court’s holding in Augustin I
that his petition was filed beyond the 60-day period is inapplicable to the instant case
because, in Augustin I, “he never filed a petition for judicial review. . . [and] that judgment
was directed at the circuit court—not the chancery court.”3 Mr. Augustin’s arguments are
not persuasive.

       Mr. Augustin alleged that he received notice of the forfeiture orders during federal
criminal proceedings on November 12, 2015. His petition in the instant case was filed in
the Davidson County Chancery Court on December 10, 2019, more than four years later.
This is clearly beyond the statutory 60-day limit. Notwithstanding Mr. Augustin’s
contention that the notice provided was not timely, “the fact that the notice did not comport
with due process . . . merely altered the date upon which a timely claim could be filed.”
Augustin I, 598 S.W.3d at 233 (citing Redd v. Tenn. Dep’t of Safety, 895 S.W.2d 332,
335 (Tenn. 1995)). Indeed, the Augustin I Court concluded that

        there can be no dispute that Appellant failed to seek judicial review within
        sixty days of the issuance of any of the administrative forfeiture orders. . .
        even taking Appellant’s allegation that he did not receive notice of the orders
        until November 12, 2015.

Id. at 234. The same is true here. In this case, Mr. Augustin pursued his claim against the
Department, which was the proper avenue. In Augustin I, he pursued the claim against the
Sheriff’s Office, and the Augustin I Court noted that, “[T]he proper avenue of relief should

        3
          Part of Mr. Augustin’s argument appears to be based on a misreading of the word “arguendo” in
this passage:

        [E]ven taking Appellant’s allegation that he did not receive notice of the orders until
        November 12, 2015, and assuming, arguendo, that this is the date upon which the sixty-
        day time period begun to run, Appellant’s petition was filed well outside the sixty-day time
        period.

Augustin I, 598 S.W.3d at 234. We understand that arguendo is not a commonly used outside the realm
judicial opinions. Therefore, in response to Mr. Augustin’s argument, we would like to clarify that in this
passage, we denoted that even when we give Mr. Augustin the benefit of the doubt and accept as established
fact that he did not receive notice of the orders until November 12, 2015, his petition was still filed too late
because it was filed more than sixty days after that date.

                                                     -6-
have been to . . . file a claim with the Tennessee Department of Safety.” Nonetheless, Mr.
Augustin was required to file his claim with the Department within 60 days of receiving
notice of the forfeiture. Accordingly, we reach the same result here as we did in Augustin
I, i.e., “[E]ven taking Appellant’s allegation that he did not receive notice of the orders
until November 12, 2015, and assuming, arguendo, that this is the date upon which the
sixty-day time period begun to run, Appellant’s petition was filed well outside the sixty-
day time period.” Augustin I, 598 S.W.3d at 234. In other words, “we cannot conclude
that the alleged lack of notice in this case changes the administrative procedures applicable
to Appellant’s effort to contest the forfeiture.” Id. at 232. Mr. Augustin’s petition was
simply untimely. As such, the trial court lacked jurisdiction to conduct a judicial review
of the forfeiture and properly dismissed Mr. Augustin’s petition for same.

       Finally, although Mr. Augustin does not raise it as an issue in his brief, we will
briefly address whether the trial court abused its discretion in denying Mr. Augustin’s
motion to alter or amend the judgment.4 A motion to alter or amend, brought pursuant to
Tennessee Rule of Civil Procedure 59.04,

        should ‘be granted when the controlling law changes before the judgment
        becomes final; when previously unavailable evidence becomes available; or
        to correct a clear error of law or to prevent injustice.’” U.S. Bank[, N.A. v.
        Tennessee Farmers Mut. Ins. Co.], 410 S.W.3d [820,] at 826 n.2 [(Tenn. Ct.
        App. 2012)] (quoting In re M.L.D., 182 S.W.3d 890, 895 (Tenn. Ct. App.
        2005)). Such a motion “‘should not be used to raise or present new,
        previously       untried      or     unasserted       theories    or     legal
        arguments.’” Id. (quoting In re M.L.D., 182 S.W.3d at 895). Additionally,
        a Rule 59.04 motion is not simply an opportunity “to re-litigate the issues
        previously adjudicated” by the trial court. Burris v. Burris, 512 S.W.3d 239,
        247 (Tenn. Ct. App. 2016).

In re March 9, 2012 Order, 637 S.W.3d 708, 712 (Tenn. Ct. App. 2020), perm. app.
denied (Apr. 8, 2021). Mr. Augustin’s motion was no more than an attempt to relitigate
the issues already adjudicated by the trial court. As in his appellate brief, Mr. Augustin
asserted in his motion that the trial court misunderstood and misapplied this Court’s
opinion in Augustin I. Because the trial court properly applied the law and because Mr.
Augustin offered no previously unavailable evidence, we conclude that the trial court did
not abuse its discretion in denying his Tennessee Rule of Civil Procedure 59.04 motion.


        4
          We review the denial of a motion to alter or amend under an abuse of discretion standard. Stovall
v. Clarke, 113 S.W.3d 715, 721 (Tenn. 2003). An abuse of discretion occurs when the trial court “(1)
appl[ies] an incorrect legal standard, (2) reach[es] an illogical or unreasonable decision, or (3) bas[es] its
decision on a clearly erroneous assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515,
524 (Tenn. 2010).


                                                    -7-
                                    V. CONCLUSION

       For the foregoing reasons, the trial court’s order is affirmed, and the case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed to the Appellant, Abraham A. Augustin. Because
Mr. Augustin is proceeding in forma pauperis in this appeal, execution for costs may issue
if necessary.


                                                    s/ Kenny Armstrong
                                                KENNY ARMSTRONG, JUDGE




                                          -8-